Citation Nr: 0308679	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1979 to April 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
denied service connection for loss of teeth due to trauma and 
denied an increased (compensable) rating for the veteran's 
service-connected residuals of fracture of the mandible.  In 
May 2001, the Board remanded this appeal to the RO for 
further development.  In a January 2003 decision, the RO 
granted service connection and a noncompensable rating for 
loss of teeth numbered 8, 10, and 25; the issue of service 
connection for loss of teeth is no longer on appeal. 


FINDINGS OF FACT

The veteran's service-connected residuals of fracture of the 
mandible (at the right ramus and at the left anterior aspect) 
are essentially asymptomatic.  There is no  nonunion or 
malunion of the mandible; there is no loss of substance of 
the affected areas; and the inter-incisional range of motion 
of the jaw is greater than 40 mm.   


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
fracture of the mandible have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.150, Diagnostic 
Codes 9903, 9904, 9905, 9906, 9907 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1979 
to April 1985.  During service he fractured his jaw in a 
motor vehicle accident.

In May 1986, the RO granted service connection and a 
noncompensable rating for residuals of fracture of the 
mandible at the right ramus and at the left anterior aspect.  

Later VA treatment records note various ailments and dental 
conditions.

The veteran underwent a VA dental and oral examination in 
November 1998.  He reported that in service he was involved 
in a vehicle accident, and his injuries at that time included 
a fractured jaw.   He reported that he underwent open 
reduction of the mandible fracture and was placed in 
intramaxillary fixation.  He also noted that he lost several 
teeth in the accident.  The examiner reported that the 
veteran had a maximal incisal opening greater than 40 mm.  
The veteran had good right and left excursive movements with 
no joint noises on auscultation.  His occlusion was 
satisfactory.  He was missing teeth numbers 1, 3, 8, 10, 14, 
16, 17, 21, 25, 29, with number 25 just recently having been 
extracted.  Teeth numbers 8, 10, and 28 had been replaced by 
a bridge.  The examiner stated that the veteran had good 
range of motion and good opening without any difficulty and 
without any limitation.  The examiner noted that the 
radiograph and clinical examination revealed no particular 
bone loss secondary to the accident.  The diagnoses included 
history of facial fractures, well healed, and history of 
tooth loss secondary to accident with missing teeth numbers 
1, 3, 8, 10, 14, 16, 17, 21, 25, and 29.  The examiner 
commented that it was unknown as to if and how many of the 
missing teeth were directly related to the accident and that 
tooth number 25 had just recently been lost.  

A November 1998 CT scan of the veteran's maxillofacial area 
indicated that there were small metallic wires present in the 
inferior mandibular symphysis and no evidence of a fracture.  
The report noted that the alignment appeared anatomic and 
that deformity of the anterior and lateral walls of the right 
maxillary sinus were consistent with an old trauma.  Ongoing 
VA treatment records dated to 2002 note dental conditions and 
other ailments.

The veteran underwent a VA dental and oral examination in 
July 2002.  The examiner discussed some of the veteran's 
medical records and indicated that it was reasonable that due 
to proximity, teeth numbers 8 and 10 were lost secondary to 
the motor vehicle accident.  It was noted that such teeth 
were subsequently replaced with bridges and that tooth number 
25 had been recently lost in 1998 and had also been replaced 
with a bridge.  The examiner stated that missing teeth 
numbers 21 and 28 had been replaced by a bridge as well.  The 
examiner reported that the veteran's mandible fractures were 
well healed.  The examiner noted that X-rays of the mandible 
were performed.  It was noted that none of the views showed 
any malunion.  The examiner stated that a wire ligature was 
noted in the midline of the symphysis which would be 
compatible with the history of anterior body fracture.  It 
was reported that there was no indication or radiographic 
evidence of the location of the right ramus fracture.  The 
examiner stated that there was no displacement and that the 
fracture was well healed.  The impression was multiple 
missing teeth and history of mandible fracture, well healed, 
with no malunion and no evidence of displacement whatsoever.  
The examiner commented that it was reasonable to state that 
teeth numbers 8 and 10 were lost secondary to the accident 
and that the loss of tooth number 25 possibly could have been 
a long-term loss, since the fracture was at the symphyseal 
area which was in close proximity to that tooth and may have 
affected its position.  

In January 2003, the RO granted service connection and a 
noncompensable rating for loss of teeth numbered 8, 10, and 
25.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code 9903. 

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a 0 percent 
rating is assigned for slight displacement, a 10 percent 
rating for moderate displacement. 38 C.F.R. § 4.150, 
Diagnostic Code 9904.  

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905. 

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved.  38 C.F.R. § 4.150, Diagnostic Code 9906.  

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating.  38 C.F.R. § 4.150, Diagnostic Code 9907.  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The most recent 2002 VA examination noted that the veteran's 
mandible fractures were well healed and that there was no 
displacement.  The examiner indicated that X-rays showed no 
malunion.  There was no sign of the prior right ramus 
fracture.  The impression included history of mandible 
fracture, well healed, with no malunion and no evidence of 
displacement whatsoever.  Additionally, a 1998 VA examination 
indicated that the veteran had a maximal incisal opening 
greater than 40 mm; he had good right and left excursive 
movements; and occlusion was satisfactory.  The examiner 
reported that the veteran had good range of motion and good 
opening without any difficulty and without any limitation.  
It was noted that examination revealed no particular bone 
loss secondary to the accident.  It was noted the prior 
fractures were well healed.  

Considering all the evidence, the Board finds that a 
compensable rating is not warranted for residuals of a jaw 
fracture.  The medical evidence does not show nonunion or 
malunion of the mandible, and there is no limitation of 
motion of the temporomandibular articulation to the degree 
required for a compensable rating.  See Diagnostic Codes 
9903, 9904, and 9905.  Additionally, there is indication of 
loss of all or part of the ramus or loss of substance of the 
ramus as required for a compensable rating.  See Diagnostic 
Codes 9906 and 9907.  

As the preponderance of the evidence is against the claim for 
a compensable rating for residuals of fracture of the 
mandible, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A compensable rating for residuals of fracture of the 
mandible is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

